By the Act of the Twenty-Fifth Legislature a tax was levied upon doctors and surgeons who traveled as specialists in the practice of their profession. By virtue of sub-division 13 of said act this tax was levied and the following section 14 levied a tax upon the same class but who practiced their profession only locally. So it will be observed that the difference between the two sections or subdivisions of said occupation tax law is found in the fact that one class applies to traveling physicians, etc., while the other applies to local physicians. By the Act of the Twenty-Sixth Legislature, page 320 of the acts of that body, sub-division 14 was repealed. It related only to that particular clause of the Act of the Twenty-Fifth Legislature which pertained to the physicians, etc., who were localized in their practice. It is contended that by the repeal of said sub-division 14, the provisions of the repealing act are sufficiently broad and comprehensive to repeal sub-division 13 with reference to traveling physicians. Such was not the intention of the Legislature. By the terms of the Act of the Twenty-Sixth Legislature sub-division 14 is specifically enumerated and only subdivision 14 is mentioned as having been repealed. There is nothing in the contention of appellant, therefore, that the act as to traveling physicians was repealed. *Page 5 
It is also urged that there is no license law under which appellant can be punished, because the license is not particularly described. We cannot assent to that proposition. Article 112, Penal Code, provides: "Any person who shall pursue or follow any occupation, calling or profession, or do any act taxed by law, without first obtaining a license therefor, shall be fined in any sum not less than the amount of the taxes due, and not more than double that sum." Unless the law specifically prescribes what a license is or may contain, a receipt for the occupation tax is regarded as a license, and unless the Legislature prescribed otherwise, a receipt for the tax will operate as a license.
Appellant urges insufficiency of the evidence to bring him within the terms of the law. This question cannot be reviewed or discussed because the facts are not before us. There is what purports to be a statement of facts in the record, but it was not filed in the trial court, and was not approved until after the adjournment of court. The record does not contain any authority for the filing of the statement after the adjournment of court. So this question will not be reviewed. As the record is presented, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.                         March 20, 1907.